Opinion by
Ekwall, J.
It was stipulated that the articles in question consist of silent butlers, smoothing irons, and various other trays, the composition of which is the same in all material respects as the merchandise involved in Ignaz Strauss & Co., Inc. v. United States (9 Cust. Ct. 342, C. D. 710), The Fan Co. v. United States (25 Cust. Ct. 42, C. D. 1261), and Ignaz Strauss & Co., Inc. v. United States (28 Cust. Ct. 280, C. D. 1423). In accordance with stipulation of counsel and on the authority of the decisions cited, the merchandise was held dutiable as follows: (1) The items marked with the letter “A” as household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver, as follows: (a) As to the items entered or withdrawn from warehouse for consumption prior to June 28, 1944, at 40 percent under paragraph 339; (b) as to the items entered or withdrawn from warehouse for consumption on or after said date and prior to May 22, 1948, at 30 percent under said paragraph 339, as modified by the trade agreement with Iran (T.'D. 51067); and (c) as to the items entered or withdrawn from warehouse for consumption on and after May 22, 1948, at 15 percent under said paragraph 339, as modified by T. D. 51802, supplemented by Presidential proclamation (T. D. 51909); (2) the items marked with the letter “B” at 35 percent under the provision in paragraph 339, as modified by the trade agreement with the United Kingdom (T. D. 49753), for household utensils, composed wholly or in chief value of copper, not plated with platinum, gold, or silver; (3) the items marked with the letter “C” at 25 percent under the provision in paragraph 339, as modified by T. D. 51802, for household utensils, plated with silver on copper; (4) the items marked with the letter “D” at 25 percent under paragraph 339, as modified by T. D. 49753, supra, as household utensils, composed wholly or in chief value of pewter, not plated with *432platinum, gold, 'or silver; and (5) the items marked with the letter “E” at 35 percent under paragraph 209 as manufactures of soapstone.